Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 29, 2019

                                       No. 04-19-00086-CR

                                        Nathan FOUGHT,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR10858
                          Honorable Jefferson Moore, Judge Presiding


                                          ORDER
        Appellant’s court-appointed public defender has filed a brief pursuant to Anders v.
California, 368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on
appeal. Counsel has informed appellant of his right to file his own brief and provided appellant
with a form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319–
20 (Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997,
no writ). The State has filed a letter waiving its right to file an appellee’s brief unless the
appellant files a pro se brief.

        If appellant desires to request the appellate record, he must file the motion requesting the
record within ten (10) days of the date of this order. If appellant desires to file a pro se brief, he
must do so within twenty (20) days of the date of this order. If appellant files a pro se brief, the
State may file a responsive brief no later than twenty (20) days after the date appellant’s pro se
brief is filed in this court. It is further ORDERED that the motion to withdraw, filed by
appellant’s counsel, is HELD IN ABEYANCE pending further order of the court.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court